Plaintiff's counsel's contract provided that he would receive a relatively small fixed fee if he was unable to obtain a greater recovery than plaintiff had been offered prior to his retention and one-third (1/3) of the recovery if settled for a greater amount after counsel was obliged to prepare for hearing.  After a hearing and the filing of a favorable Opinion and Award, counsel succeeded in negotiating a settlement for an amount "more than 5 times greater than the original settlement offer" made to the plaintiff before he became involved in the case.  Under these circumstances, effectuating the fee agreement is not unreasonable. N.C.G.S. § 97-90(c).
Consequently, it is ORDERED that the subject order of February 18, 1994 is MODIFIED by replacing $5,182.10" with "$6,909.46".  Otherwise, said order shall remain in force and effect from the date of its filing.
No additional costs are assessed.
                                  S/ __________________ J. RANDOLPH WARD COMMISSIONER
CONCURRING:
S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ __________________ COY M. VANCE COMMISSIONER
JRW/tmd 4/3/95